EXHIBIT 10.20

NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD

(TIME-VESTING)

AMPCO-PITTSBURGH CORPORATION

2016 OMNIBUS INCENTIVE PLAN

FOR GOOD AND VALUABLE CONSIDERATION, Ampco-Pittsburgh Corporation (the
“Corporation”) hereby grants this Restricted Stock Unit Award (the “Award”) of
the number of Restricted Stock Units set forth in this Notice of Grant of
Restricted Stock Unit Award (the “Notice”) to the Grantee designated in this
Notice, pursuant to the provisions of the Corporation’s 2016 Omnibus Incentive
Plan (the “Plan”) and subject to certain restrictions as outlined below in this
Notice and the additional provisions set forth in the attached Terms and
Conditions of Restricted Stock Unit Award (the “Terms”). Together, this Notice,
the attached Terms and all Exhibits and Appendices hereto constitute the
“Agreement.” The terms and conditions of the Plan are incorporated by reference
in their entirety into this Agreement. When used in this Agreement, the terms
that are defined in the Plan shall have the meanings given to them in the Plan,
as modified herein (if applicable).

Grantee:          [                     ]

Grant Date:    [                    ]

# of Restricted Stock Units:    [                    ]

Vesting Schedule: Subject to the terms of the Plan and this Agreement, the
Restricted Stock Units shall become earned and vested, and shares of Common
Stock shall be issued in settlement of vested Restricted Stock Units, in
accordance with the following schedule, in the event the Grantee does not have a
Separation from Service prior to the applicable vesting date(s):

 

Vesting Date   

% Vesting

        

Only a whole number of Restricted Stock Units will become vested as of any given
vesting date. If the number of Restricted Stock Units determined as of a vesting
date is a fractional number, the number vesting will be rounded down to the
nearest whole number with any fractional portion carried forward. No Restricted
Stock Units shall become earned and vested following Grantee’s Separation from
Service, except as expressly provided in the Notice below, as applicable, or as
otherwise provided pursuant to the terms of the Plan.

Impact of Separation from Service on Vesting: See Exhibit A

Acceleration of Vesting on or Following a Change in Control: See Exhibit A

 

  1       RSU Award



--------------------------------------------------------------------------------

By signing below, the Grantee agrees that this Award is granted under and
governed by the terms and conditions of the Plan and the attached Terms.

 

Grantee:     Ampco-Pittsburgh Corporation:

 

   

By:

 

 

   

Title:

 

 

Date:                                                                           

   

Date:

 

 

 

  2       RSU Award



--------------------------------------------------------------------------------

EXHIBIT A

Separation from Service and Change in Control

(a)    Impact of Separation from Service; Change in Control. If the Grantee has
a Separation from Service before any of the vesting date(s) specified under
“Vesting Schedule” in the Notice, then any unearned Restricted Stock Units shall
become earned and vested or be canceled depending on the reason for Separation
from Service as follows:

(i)    Death or Disability. If the Grantee has a Separation from Service due to
the Grantee’s death or Disability, any unearned Restricted Stock Units shall
become immediately earned and vested as of the date of such Separation from
Service.

(ii)    Change in Control. Notwithstanding anything in this Agreement or the
Plan to the contrary, if (A) a Change in Control occurs and (B) on or after the
Change in Control and on or before the second anniversary of the Change in
Control either (1) the Grantee has a Separation from Service by action of the
Corporation or the Grantee’s employing Subsidiary for any reason other than
Cause (excluding due to the Grantee’s death or Disability) or (2) the Grantee
has a Separation from Service for Good Reason, then any unearned Restricted
Stock Units shall become immediately earned and vested as of the date of such
Separation from Service.

(iii)    Any other Separation from Service. If the Grantee has a Separation from
Service for any reason other than as specified in subparagraphs (i) or (ii)
above, any Restricted Stock Units that were not already earned and vested
pursuant to the schedule specified under “Vesting Schedule” in the Notice as of
the date of the Separation from Service shall be immediately canceled as of the
date of Separation from Service.

Notwithstanding the foregoing, if a written agreement between the Grantee and
the Corporation expressly provides for vesting of all or a portion of the Award
in connection with a Separation from Service not otherwise provided above,
vesting under the terms of such written agreement shall control.

(b)    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

“Cause” shall be defined as that term is defined in the Grantee’s offer letter,
severance agreement or other applicable employment agreement; or, if there is no
such definition, “Cause” means any conduct of a Grantee contained in the
following list: (i) the Grantee engaging in fraud, embezzlement, or theft in
connection with the Grantee’s duties or in the course of his or her employment;
(ii) an act or omission by the Grantee that is willfully or grossly negligent,
contrary to the Corporation’s or employing Subsidiary’s established policies or
practices, or materially harmful to the Corporation’s or any Subsidiary’s
business or reputation or to the business of the Corporation’s or any
Subsidiary’s customers or suppliers as it relates to the Corporation or such
Subsidiary; (iii) the Grantee’s plea of no contest to, or conviction of, a
felony; (iv) the Grantee’s substantial failure to perform his or her duties
after receiving notice of the failure from the Corporation or employing
Subsidiary, which failure has not been cured within thirty (30) days after the
Grantee receives notice of the failure; or (v) the Grantee’s breach of any
non-competition or confidentiality covenant between the Grantee and the
Corporation or any Subsidiary.

“Disability” means “disability” as defined from time to time under any long-term
disability plan of the Company or Subsidiary with which the Grantee is employed.
Notwithstanding the foregoing, if this Award constitutes nonqualified deferred
compensation within the meaning of Section 409A(d) of the Code and provides for
an accelerated payment in connection with any Disability, Disability shall have
the same meaning as set forth in any regulations, revenue procedure, revenue
rulings or other pronouncements issued by the Secretary of the United States
Treasury pursuant to Section 409A of the Code, applicable to such arrangements.

 

  3       RSU Award



--------------------------------------------------------------------------------

“Good Reason” shall be defined as that term is defined in the Grantee’s offer
letter, severance agreement or other applicable employment agreement; or, if
there is no such definition, “Good Reason” means the Grantee’s Separation from
Service following the initial existence of one or more of the following
conditions without the consent of the Grantee: (i) a material diminution in the
Grantee’s base compensation; (ii) a material diminution in the Grantee’s
authority, duties, or responsibilities; or (iii) a material change in the
geographic location at which the Grantee must perform the services; provided,
however, that a relocation of less than fifty (50) miles from the Grantee’s then
present location will not be considered a material change in geographic
location. For a Separation from Service to be considered for Good Reason, the
Grantee must provide notice to the Corporation of the existence of the condition
described above within thirty (30) days of the initial existence of the
condition, upon the notice of which the Corporation has thirty (30) days to
remedy the condition. If the condition is not remedied by the Corporation within
thirty (30) days of the notice, the Grantee must have a Separation from Service
within thirty (30) days after the failure to remedy the condition.

 

  4       RSU Award



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD

The Restricted Stock Unit Award (the “Award”) granted by Ampco-Pittsburgh
Corporation (the “Corporation”) to the Grantee specified in the Notice of Grant
of Restricted Stock Unit Award (the “Notice”) to which these Terms and
Conditions of Restricted Stock Unit Award (the “Terms”) are attached, is subject
to the terms and conditions of the Plan, the Notice, and these Terms. The terms
and conditions of the Plan are incorporated by reference in their entirety into
these Terms. Together, the Notice, these Terms and all Exhibits to the Notice
and these Terms constitute the “Agreement.” A prospectus describing the Plan has
been delivered to the Grantee. The Plan itself is available upon request. When
used in this Agreement, the terms that are defined in the Plan shall have the
meanings given to them in the Plan, as modified herein (if applicable). For
purposes of this Agreement, any reference to the Corporation shall include a
reference to any Subsidiary.

1.    Grant of Units.

(a)    As of the Grant Date set forth in the Notice, the Corporation grants to
the Grantee the number of Restricted Stock Units (“Units”) set forth in the
Notice. Each Unit represents the right to receive one share of Stock at a future
date after the Unit has become earned and vested, subject to the terms and
conditions of this Agreement.

(b)    The Units covered by this Award shall become earned and vested in
accordance with the schedule set forth in the Notice. Each earned and vested
Unit shall be settled on the date(s) specified in the Notice by issuance of one
share of Common Stock on or as soon as administratively practicable (but no more
than 75 days) after the applicable vesting and/or settlement date specified in
the Notice, subject to the requirements of Section 4 (Responsibility for Taxes),
Section 6 (Regulatory Restrictions on the Shares Issued Upon Settlement) and
Section 7(k) (Recovery of Compensation) of this Agreement.

(c)    Units constitute an unfunded and unsecured obligation of the Corporation.
The Grantee shall not have any rights of a stockholder of the Corporation with
respect to the shares of Common Stock underlying the Units unless and until the
Units become earned and vested and are settled by the issuance of shares of
Common Stock. Upon issuance of shares of Common Stock in connection with the
settlement of vested Units, the Grantee shall be the record owner of the shares
of Common Stock unless and until such shares are sold or otherwise disposed of,
and as record owner shall be entitled to all rights of a stockholder of the
Corporation (including voting rights).

(d)    The Grantee may designate a Beneficiary to receive payment in connection
with the Units in the event of the Grantee’s death in accordance with the
Corporation’s beneficiary designation procedures, as in effect from time to
time. If the Grantee does not designate a Beneficiary, or if the Grantee’s
designated Beneficiary does not survive the Grantee, then the Grantee’s
Beneficiary will be the Grantee’s estate.

(e)    Units earned will receive dividend equivalents paid in cash (without
interest) based on the dividend rates in effect during the vesting period
applied to the number of Units the Grantee earns, which will be subject to the
vesting provisions set forth in the Notice. Cash dividend equivalents accrued on
the earned Units will be paid in cash on or about the same time the earned Units
are settled and paid.

 

2.

Restrictions. Subject to any exceptions set forth in this Agreement, until such
time as the Units become earned and vested and are settled in shares of Common
Stock in accordance with Section 1, the Units or the rights relating thereto may
not be assigned, alienated, pledged, attached, sold

 

  1       RSU Standard Terms



--------------------------------------------------------------------------------

  or otherwise transferred or encumbered by the Grantee. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Units or
the rights relating thereto shall be wholly ineffective and, if any such attempt
is made, the Units will be forfeited by the Grantee and all of the Grantee’s
rights to such Units shall immediately terminate without any payment of
consideration by the Corporation.

 

3. Cancellation of Rights. If any portion of the Units fail to become earned and
vested (for example, because the Grantee fails to satisfy the vesting conditions
specified in the Notice prior to a Separation from Service), then such Units
shall be immediately forfeited as of the date of such failure and all of the
Grantee’s rights to such Units shall immediately terminate without any payment
of consideration by the Corporation.

 

4. Responsibility for Taxes.

(a)    Regardless of any action the Corporation takes with respect to any or all
income tax, payroll tax or other tax-related withholding (“Tax-Related Items”),
the Grantee acknowledges that the ultimate liability for all Tax-Related Items
owed by the Grantee is and remains the Grantee’s responsibility and that the
Corporation (i) makes no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award, including
the grant or vesting of the Units or the subsequent sale of shares of Common
Stock acquired upon vesting; and (ii) does not commit to structure the terms of
the grant or any aspect of the Award to reduce or eliminate the Grantee’s
liability for Tax-Related Items.

(b)    Prior to vesting of the Units, the Grantee shall pay or make adequate
arrangements satisfactory to the Corporation to satisfy all minimum withholding
obligations of the Corporation. In this regard, the Grantee authorizes the
Corporation to withhold all applicable minimum Tax-Related Items legally payable
by the Grantee from the Grantee’s wages or other cash compensation paid to the
Grantee by the Corporation or from proceeds of the sale of the shares of Common
Stock. Alternatively, or in addition, to the extent permissible under applicable
law, the Corporation may (i) sell or arrange for the sale of shares of Common
Stock that the Grantee acquires to meet the minimum withholding obligation for
Tax-Related Items, and/or (ii) withhold shares of Common Stock, provided that
the Corporation only withholds the amount of shares of Common Stock necessary to
satisfy the minimum withholding amount. Finally, the Grantee shall pay to the
Corporation any amount of Tax-Related Items that the Corporation may be required
to withhold as a result of the Grantee’s participation in the Plan that cannot
be satisfied by the means previously described. The Corporation may refuse to
issue and deliver shares of Common Stock in payment of any earned and vested
Units if the Grantee fails to comply with the Grantee’s obligations in
connection with the Tax-Related Items as described in this Section 4.

 

5. Grantee Representations. The Grantee hereby represents to the Corporation
that the Grantee has read and fully understands the provisions of this
Agreement, the prospectus and the Plan, and the Grantee’s decision to
participate in the Plan is completely voluntary. Further, the Grantee
acknowledges that the Grantee is relying solely on his or her own advisors with
respect to the tax consequences of this Award.

 

6.

Regulatory Restrictions on the Shares Issued Upon Settlement. Notwithstanding
the other provisions of this Agreement, the Committee shall have the sole
discretion to impose such conditions, restrictions and limitations on the
issuance of shares of Common Stock with respect to this Award unless and until
the Committee determines that such issuance complies with (i) any applicable
registration requirements under the Securities Act or the Committee has
determined that an exemption therefrom is available, (ii) any applicable listing
requirement of any stock

 

  2       RSU Standard Terms



--------------------------------------------------------------------------------

  exchange on which the Common Stock is listed, (iii) any applicable Corporation
policy or administrative rules, and (iv) any other applicable provision of
state, federal or foreign law, including foreign securities laws where
applicable.

 

7. Miscellaneous.

(a)    Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing and may be delivered
personally, by intraoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Corporation may notify the
Grantee from time to time; and to the Grantee at the Grantee’s electronic mail
or postal address as shown on the records of the Corporation from time to time,
or at such other electronic mail or postal address as the Grantee, by notice to
the Corporation, may designate in writing from time to time.

(b)    Waiver. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.

(c)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof. Any
prior agreements, commitments or negotiations concerning the Award are
superseded.

(d)    Binding Effect; Successors. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives. Nothing in this
Agreement, express or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.

(e)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflicts of law, and applicable federal law.

(f)    Venue. Any arbitration, legal or equitable action or any proceeding
arising directly, indirectly, or otherwise in connection with, out of, related
to or from the Agreement, or any provision hereof, shall exclusively be filed
and adjudicated in the County of Allegheny, Pennsylvania and no other venue.

(g)    Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

(h)    Conflicts; Amendment. The provisions of the Plan are incorporated in this
Agreement in their entirety. In the event of any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan shall control. This
Agreement may be amended at any time by the Committee, provided that no
amendment may, without the consent of the Grantee, materially impair the
Grantee’s rights with respect to the Award. The Committee shall have full
authority and discretion, subject only to the terms of the Plan, to decide all
matters relating to the administration or interpretation of the Plan, the Award,
and the Agreement, and all such action by the Committee shall be final,
conclusive, and binding upon the Corporation and the Grantee.

 

  3       RSU Standard Terms



--------------------------------------------------------------------------------

(i)    No Right to Continued Employment. Nothing in this Agreement shall confer
upon the Grantee any right to continue in the employ or service of the
Corporation or affect the right of the Corporation to terminate the Grantee’s
employment or service at any time.

(j)    Further Assurances. The Grantee agrees, upon demand of the Corporation or
the Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Corporation or the Committee, as the case may be, to implement the provisions
and purposes of this Agreement and the Plan.

(k)    Recovery of Compensation. The Award is subject to the requirements of
(i) Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations thereunder, (ii) any policies adopted by the Corporation
to implement such requirements, and (iii) the Corporation’s Clawback Policy, as
in effect from time to time, all to the extent determined by the Committee to be
applicable to the Grantee.

(l)    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

  4       RSU Standard Terms